Citation Nr: 1640980	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 3, 2006, and in excess of 30 percent from October 3, 2006, for dysthymia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Detroit, Michigan. 

The case was remanded in November 2013 for additional development. The claim was again remanded in October 2014 by the Board for further development. A review of the claims folder reflects that the RO has complied with the October 2014 remand by obtaining outstanding medical records and issue a supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to October 3, 2006, the Veteran's service-connected dysthymic was manifested by depression and anxiety without an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2. From October 3, 2006, the Veteran's dysthymic disorder has been manifested by depression, irritability, congruent mood, minimal difficulty concentrating, and sleep impairment without occupational and social impairment with reduced reliability and productivity throughout the entire claims period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to October 3, 2006 for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9433 (2015).

2. The criteria for an increased rating in excess of 30 percent from October 3, 2006 for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in August 2004. 

This appeal arises from the Veteran's disagreement with an increased rating evaluation following the grant of service connection for dysthymic disorder. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in May 2014, July 2009, and July 2005. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 


Criteria for Dysthymic disorder (DC 9433)

The Veteran's service-connected dysthymic disorder disability has been rated under Diagnostic Code 9433. 38 C.F.R. § 4.130 (2015). The Veteran has been rated at 30 percent disabling from October 3, 2006 and 10 percent disabling prior to.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to October 3, 2006

Prior to October 3, 2006, the Veteran's service-connected dysthymic disorder was initially rated as 10 percent disabling.

A November 1999 VA progress note reflects the Veteran with dysthymic disorder and alcohol dependence. The report further reflects the Veteran with depression and anxiety. The Veteran denied suicidal or homicidal ideations.

A July 2005 VA examination reflects the Veteran with anxious mood, no thought disorder, no intrusive thoughts, no current nightmares, no suicidal thoughts, and no nightmares. The examiner noted that the Veteran's symptoms resulting in a GAF score of 62.

Based on the above, to include the Veteran's medical records, an initial rating in excess of 10 percent is not warranted. While the evidence reflects the Veteran with depression and anxiety, the evidence does not reflect that the symptoms were of such severity to cause an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. In fact, the record reflects the Veteran has been married three times and has been in contact with his first two wives. The Veteran has stated that he has a close relationship with his daughter. Additionally, the Veteran explained that he previously worked for General Motors for 30 years without any disciplinary problems or conflicts with his supervisor. Further, the July 2005 examination reflects the Veteran with a GAF score of 62 which indicates some mild symptoms or some difficulty social occupational or school functioning; however, generally functioning pretty well and has some meaningful interpersonal relationships.  As such, an initial rating increase in excess of 10 percent prior to October 3, 2006 is not warranted.


From October 3, 2006

As noted above, the Veteran's dysthymic disorder has been rated at 30 percent disabling from October 3, 2006. The Veteran asserts that a higher rating is warranted. 

An October 3, 2006 psychiatry physician note reflects the Veteran with a GAF score of 56, increased irritability, calm affect, congruent mood and organized thought process. The psychiatry note reflects the Veteran with no psychotic symptoms.

An October 19, 2006 psychiatry physician note reflects the Veteran with a GAF score of 55, depressed mood, congruent affect, and minimal difficulty with concentration. The note reflects the Veteran denying delusions, hallucinations, suicidal ideation, and homicidal ideation. The Veteran's daughter reported the Veteran with being closed off since the death of his son as well as short term memory impairment.

A July 2009 VA examination reflects the Veteran with spontaneous speech, depressed mood, anxiety, insomnia, feeling of loneliness, and feeling of hopelessness. The examination further reflects the Veteran denied auditory and visual hallucination as well as homicidal and suicidal ideations. 

A May 2014 VA examination reflects the Veteran with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation depressed mood. The examination notes the Veteran with a depressed mood, no homicidal or suicidal ideations, and no gross impairment in his thought process.

In the present case the evidence is against a finding that a 50 percent disabling evaluation is warranted for the Veteran's dysthymic disorder. The Board has considered the examples in the rating criteria for a 50 percent. The evidence is against a finding that the Veteran has symptom such as : a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Rather the claims folder reflects that the Veteran does not have panic attacks, stereotypical speech, difficulty understanding commands, or an impairment in his thought process. While the claims folder does note the Veteran with short term memory impairment, the record does not reflect that his symptoms are of such a nature as to cause an occupational and social impairment with reduced reliability and productivity.

The evidence is against a finding that a 70 percent disabling evaluation is warranted for the Veteran's PTSD. The Board has considered the examples in the rating criteria for a 70 percent. The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation; neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. The record reflects that the Veteran has continuously denied homicidal and suicidal thoughts. Claims folder does not reflect the Veteran engaging in any obsessive or ritualistic behavior.

Lastly, the Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have a gross impairment in his thought process or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, persistent danger of hurting self or others.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

In conclusion, the Board finds an increased rating in excess of 30 percent from October 3, 2006 is not warranted. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

 The Board finds that the symptoms associated with the Veteran's dysthymic disorder are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's dysthymic disorder symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his dysthymic disorder. The Board notes that the Veteran is currently in receipt of TDIU, effective February 17, 2016, for his combined service-connected disabilities. However, the claims folder does not reflect, nor does the Veteran alleges, that he is unable to maintain and substantially gainful employment due solely to his service-connected dysthymic disorder. Thus, the issue of entitlement to TDIU, in regard to the Veteran's service-connected dysthymic disorder, has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to October 3, 2006 is denied. 

Entitlement to an increased rating in excess of 30 percent from October 3, 2006 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


